Name: Commission Regulation (EC) No 437/1999 of 26 February 1999 amending Regulation (EC) No 245/1999 increasing to 103 605 tonnes the quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade;  plant product;  international trade
 Date Published: nan

 EN Official Journal of the European Communities27. 2. 1999 L 52/29 COMMISSION REGULATION (EC) No 437/1999 of 26 February 1999 amending Regulation (EC) No 245/1999 increasing to 103 605 tonnes the quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 245/1999 (5), opened a standing invitation to tender for the export of 75 000 tonnes of barley held by the Danish intervention agency; whereas, Denmark informed the Commission of the intention of its intervention agency to increase by 28 605 tonnes the quantity for which a standing invita- tion to tender for export has been opened; whereas the total quantity of barley held by the Danish intervention agency for which a standing invitation to tender for export has been opened should be increased to 103 605 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 245/1999 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 245/1999 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 103 605 tonnes of barley to be exported to all third countries with the exception of the United States, Canada and Mexico. 2. The regions in which the 103 605 tonnes of barley are stored are stated in Annex I to this Regula- tion.'; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 5, 9. 1. 1999, p. 64. (5) OJ L 27, 2. 2. 1999, p. 11. EN Official Journal of the European Communities 27. 2. 1999L 52/30 ANNEX ANNEX I (tonnes) Place of storage Quantity Jylland 69 574 Fyn 7 999 SjÃ ¦lland 26 032'